Citation Nr: 0702503	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  99-13 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) by which the veteran's 
previously denied service connection claim was not reopened.  
In February 2001 the Board issued a decision by which new and 
material evidence was found to reopen his claim and 
entitlement to service connection for retinitis pigmentosa 
was denied.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2001, a Joint Motion for Remand (motion) was 
submitted to the Court seeking to vacate the service 
connection determination; the motion was granted later the 
same month.  In August 2006, the Board issued a remand.  The 
requested development is now complete and this matter is 
again before the Board for appellate review.


FINDING OF FACT

Retinitis pigmentosa was initially clinically demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be etiologically related to service.


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a letter from the 
AOJ to the veteran in August 2006.   The letter informed the 
veteran of the evidence required to substantiate a service 
connection claim and of his and VA's respective duties for 
obtaining evidence.  The letter also requested he submit any 
evidence in his possession pertinent to his claim and 
informed him of potential rating and effective date criteria.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
identified Social Security Administration, VA and private 
medical records and a VA medical opinion has been obtained.  
The claims file contains the veteran's statements in support 
of his appeal.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Service Connection Claim

1.  Applicable Law

Generally, service connection requires medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, which either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  As to 
whether manifestations of the disease in service constituted 
"aggravation" of the condition, that question must be 
resolved by applying the same stringent legal standards which 
are applicable in cases involving acquired disabilities.  38 
C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 
82-90 (July 18, 1990).  

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

In the precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel Section 3.306(b) properly implements 
38 U.S.C. § 1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in service 
in cases where there was an increase in disability during 
service.  However, the requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  



2.  Analysis

A private medical record dated in November 1956, prior to 
service, indicates the veteran had never undergone a previous 
eye examination, and the veteran complained of his eyes 
hurting and getting headaches when reading.  Upon examination 
he had unaided eyesight of 20/30 for the right eye and 
20/30+2 on the left.  The veteran's June 1967 report of 
medical examination for induction notes defective distant 
vision (20/25 for each eye) while the physician's summary 
portion of the June 1967 report of medical history notes the 
veteran had night blindness.  The veteran indicated he had or 
had had eye trouble.  

Currently, the veteran is legally blind as the result of 
retinitis pigmentosa.  See May 1999 private medical record.  
Competent medical evidence first reveals a diagnosis of 
retinitis pigmentosa in April 1978.  See private medical 
record.  

It is clear that the veteran was not diagnosed with the 
hereditary disease retinitis pigmentosa until after his 
discharge from service.  However, both private and VA medical 
providers indicate that night blindness is consistent with 
the diagnosis of retinitis pigmentosa.  Further, the June 
2006 independent medical opinion report reflects that it was 
not surprising that the diagnosis of the hereditary disease 
was missed at the time of the veteran's entry into service as 
the correct diagnosis can be missed by even trained eye 
doctors if the correct testing is not performed.  See also 
May 1999 and June 2002 private medical records.

In short, night blindness, which competent medical evidence 
indicates is an early manifestation of retinitis pigmentosa, 
was reported as medical history upon the veteran's induction 
into service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2004).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches as to night 
blindness as well as retinitis pigmentosa.  

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111, in order to rebut the presumption of soundness on 
induction.  This must be done prior to the veteran's 
requirement to show an increase in a pre-existing disability 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In other 
words, VA must first show by clear and unmistakable evidence 
that night blindness and/or retinitis pigmentosa preexisted 
service.  The Board does not find that the record contains 
any competent evidence that night blindness or retinitis 
pigmentosa was diagnosed or otherwise clinically demonstrated 
prior to service.  As noted above, the Court noted that the 
regulation (38 C.F.R. § 3.304(b)) provides expressly that the 
term "noted" denotes only such conditions as are recorded 
in examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Crowe.  
Hence, the Board need not discuss whether the record 
demonstrates aggravation of a preexisting disability pursuant 
to 38 U.S.C. § 1111.

Having determined that the presumption of soundness on 
induction attaches in this case, the Board must determine 
whether service connection for retinitis pigmentosa is 
warranted.  As noted above, service connection may be granted 
for hereditary diseases, such as retinitis pigmentosa, which 
either first manifested themselves during service or which 
preexisted service and progressed at an abnormally high rate 
during service.  As to whether manifestations of the disease 
in service constituted "aggravation" of the condition, that 
question must be resolved by applying the same stringent 
legal standards which are applicable in cases involving 
acquired disabilities.  38 C.F.R. § 3.306; VAOPGCPREC 67-90 
(July 18, 1990); VAOGCPREC 82-90 (July 18, 1990).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).

As indicated above, the lay statements and service medical 
records fail to reveal a worsening of  the veteran's 
retinitis pigmentosa while on active duty.  

The veteran's March 1969 report of medical history for 
discharge reflects the veteran reported he did not have and 
had not had any eye trouble.  His distant vision was measured 
as 20/20 for each eye upon examination.  See also June 1969 
statement of medical examination (veteran indicated there had 
been no change in his medical condition since his last 
examination).  The veteran, via representation, argues that 
he was treated for acute visual illness in November 1967 
while on active duty.  See June 2006 correspondence.  
However, a review of his service medical records shows he 
sought treatment for a cold at the outpatient clinic at Kirk 
Army Hospital in November 1967 and the physician recommended 
24 hours of QTRS.  An admission note shows he was admitted to 
the QTRS ward with an admitting diagnosis of acute viral 
illness.  This admission note reflects the physician 
indicated the applicable area of specialty was "Medicine" 
instead of "Ophthalmology."  This admission note is more 
probative than the veteran's recollection of visual illness, 
as such information was recorded contemporaneous with the 
occurrence of the event in service.  Moreover, the veteran's 
statements, as well as additional lay statements which report 
the veteran suffered from night blindness while on active 
duty, are not competent evidence of disability in service.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  However, the 
veteran's statements, as well as additional lay statements 
which report the veteran was excused from a two-week military 
maneuvers are credible.

In a May 1999 letter, a private physician references letters 
of record written by fellow soldiers who reportedly served 
with the veteran and observed that the veteran experienced 
several episodes of snow blindness as well as night blindness 
in service.  The private physician noted that the veteran 
reported that he had served in Alaska and experienced several 
episodes of snow blindness.  The private physician opined 
that while snow blindness causes transient damage to the 
cornea not the retina, ultraviolet (UV) rays could 
potentially hasten the development of posterior subcapsular 
cataract and retinitis pigmentosa.  In this regard, the Board 
initially notes that the lay statement of record which refers 
to snow blindness is in reference to the fellow serviceman 
who wrote the statement, not the appellant veteran.  Second, 
the reference to UV exposure potentially hastening the 
development of the veteran's hereditary disease lacks any 
additional reference to the veteran's actual medical history 
or clinical findings in support of the conclusion.  It also 
fails to include a rationale supported by reference to 
medical treatises or studies.  As such, the May 1999 private 
medical record lacks probative value for the evidentiary 
conclusion that the development of the veteran's hereditary 
disease, retinitis pigmentosa, was hastened beyond its 
natural progression due to active service.

Two June 2002 private medical statements (from the same 
medical provider) are afflicted with similar evidentiary 
problems.  The private physician, apparently based on the 
history given by the veteran, indicated the veteran's first 
symptoms were when the veteran was in the military and that 
it was plausible the hereditary disease first manifest while 
the veteran was on active duty.  The physician supported this 
conclusion by highlighting the veteran's excusal from night 
maneuvers.  He also indicated that the veteran did not use 
any special eye protection while being exposed to high levels 
of light while in Alaska.  Again, the medical opinions 
contain little probative value due to the lack of reference 
to the veteran's actual medical history as revealed by the 
medical evidence of record (as opposed to solely based on the 
medical history given by the veteran).  Further, he did not 
provide any medical rationale for his opinions.

In contrast, the June 2006 independent medical opinion report 
indicates that there was no documentation available to 
substantiate that the veteran's retinitis pigmentosa 
progressed at a different progression than a person with the 
hereditary disease who was not in the military or stationed 
in Alaska.  The physician indicated there was no evidence to 
suggest that there was any deviation from the normal 
progression of the inherited disease and that, in his 
opinion, the veteran unfortunately experienced the same 
symptoms and progression of retinitis pigmentosa that many 
others with the disease experience regardless of their 
activities or geographic location.  The report also indicates 
the physician (a director of retina services of an 
ophthalmology department) knew of no clinical evidence, to 
include clinical human studies or geographic/epidemiologic 
data, to support that persons living in Alaska or other 
locations with increased light have more rapid development of 
retinitis pigmentosa.

The Board concludes that the competent, probative medical 
evidence resulting from a review of the veteran's actual 
medical history, as revealed by medical records and not just 
from the medical history given by the veteran (as well as 
referencing medical studies, or a lack thereof), do not 
demonstrate manifestation of retinitis pigmentosa in military 
service, nor demonstrate progression of development of 
retinitis pigmentosa at a rate beyond its natural progression 
due to service.  Although the veteran believes his hereditary 
disease either first manifest in service or was aggravated 
during service, he is not a licensed medical practitioner and 
he is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds entitlement to service 
connection is not warranted.


ORDER

Service connection for retinitis pigmentosa is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


